DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 12/14/21, with respect to the rejection(s) of claim(s) in the prior office action have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2013/0101247.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-13 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0101247 to Cho et al. in view of Davids (cited in prior office action).
Cho discloses in the abstract and figures 1-2 and 5-6, a light detecting device comprising: 
A light input device configured to receive light (abstract and background descrive the device transmitting a modulated light); 
A waveguide (124) extending in a first direction (“L”; figure 1) from the light input device configured to transmit light and comprising an extending portion (areas 120a and 120b) that extends in a second direction that is perpendicular to the first direction, respectively; 
A modulator (161, 162) provided on the wavefuide configured to modulate phases of the portions of light transmitted in the plurality of waveguides and are provided on the extended portion (figure 2); 
At least one graphene layer (142) configured to absorb the light; and 
At least one first and second electrode (161, 162) electrically connected to the graphene layer (paragraph 44 and these are electrically connected by at least ground).
As to claim 2, the graphene layer is provided on the waveguide (141; figure 2). 
As to claim 3, an insulating layer is present between the waveguide and graphene layer (paragraph 45).
As to claim 4, the graphene layer encapsulates the entire waveguide (142; figure 2). 
As to claim 6, the graphene may have multiple layers (paragraph 42).
As to claim 8, Figures 5-6 show a gap and electrodes with insulating layers creating a junction.
As to claim 10, the materials claimed are disclosed (paragraph 53). 
As to claims 11-12, the modulators can be configured to perform this function. No specific structure is claimed as to how the function is performed.
As to claim 21, the electrodes are directly on the graphene.
However, Cho fails to disclose the following:

Claim 13: components on a single substrate 
Claim 14: steering light
Claim 23: plurality of layers with the plurality of waveguides spaced apart
As noted in the prior office action, Cho is not directed towards an invention with a singular waveguide, but the inventive concept, similar to Applicant, involves graphene as a layer on the waveguide (abstract and background of invention). Furthermore, Cho does not limit the invention to consisting of a singular waveguide.
Davis discloses a nanoantenna array that is described with one waveguide or a plurality.
It would have been obvious to one having ordinary skill in the art to take a singular waveguide and create an array to control the output of multiple sources and since it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis v. Bemis, 193 USPQ 8.
Claims 9 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Davis as applied to claims above, and further in view of US 8,554,022 to Hochberg, et al.
Cho in view of Davis discloses the invention as claimed except for the coupling to an antenna and modulation of phase. Although not disclosed specifically by Cho in view of Davis, modulation of phase is a generally understood concept in this art. As is coupling the detector to an antenna. 
Claim 22 relates to addition of conductive wires.

It would have been obvious to one having ordinary skill in the art to use the teaching of art recognized structure and uses of the device as taught by Hochberg in Cho in view of Davis to design an apparatus for a specific intended use.
Claims 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Davis as applied to claims above, and further in view of US 2014/0224989 to Long et al.
Claims 15 relate to the above with the exception of multiple waveguides for a steering beam as disclosed in independent claim 14.
Cho in view of Davis discloses the invention as claimed except for the beam steering structure. 
Long discloses a tunable, single substrate antenna array (paragraph 23) to steer light (paragraph 102) in order to modulate light.
It would have been obvious to one having ordinary skill in the art to apply beam steering taught by Long in the disclosed graphene modulator/detector of Cho in view of Davis to further optimize the modulation of light.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/            Primary Examiner, Art Unit 2883